RESOLUCIÓN
Examinados la Petición de Readmisión y todos los docu-mentos presentados en este caso, se autoriza la reinstala-*606ción del Sr. Joaquín Peña Peña al ejercicio de la abogacía y a la notaría.
La petición de reinstalación de Peña Peña fue acompa-ñada por numerosos testimonios favorables de personas que le conocen personalmente, incluyendo familiares, va-rios abogados, funcionarios públicos y del Colegio de Abo-gados de Puerto Rico, que en conjunto apoyan el criterio de que el peticionario debe ser reinstalado.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Rivera Pérez lo refe-riría a la Comisión de Reputación para investigación e informe.
(.Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo